Appeals by the defendant from three judgments of the Supreme Court, Kings County (Leone, J.), all rendered on March 27, 1984, convicting him of attempted burglary in the second degree under S.C.I. 7439/83, attempted burglary in the second degree under indictment No. 4993/83, and burglary in the third degree under indictment No. 6346/83, upon his pleas of guilty, and imposing sentences.
Judgments affirmed.
The defendant’s challenges to the sufficiency of the plea allocutions are not preserved for appellate review (see, CPL 470.05 [2]; People v Pellegrino, 60 NY2d 636), and in any event are without merit (see, People v Santana, 110 AD2d 789; People v Harris, 61 NY2d 9). We further find no merit to the defendant’s contention that the sentences imposed were excessive. Lazer, J. P., Bracken, Brown, Lawrence and Kooper, JJ., concur.